Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US 8,714,356), which in figures 1, 3 and 6 disclose the invention as claimed: 
In re claim 1: A cushioning packaging material 10 comprising: a cushioning portion 10 provided with a plurality of air pockets 12; an air distribution portion 16 provided with a distribution passage 16 through which air is distributed into the plurality of air pockets 12; and an air inlet (inlet on right or left edge of 16 that becomes heat sealed after being filled) provided at one side of the air distribution portion16, wherein the air inlet is closed after completion of air injection (see col.3, ll.38-58 of Liao et al.). 

In re claim 3: a plurality of valves 11 configured to couple the plurality of air pockets 12 to the distribution passage so as to prevent back flow of air (see col.4, ll.37-45 of Liao et al.).   
In re claim 4: the plurality of air pockets 12 extends parallel to each other in a first direction; and 13the distribution passage 16 extends in a second direction perpendicular to the first direction, such that the distribution passage 16 is coupled to one end of the plurality of air pockets 12 (see figure 1 of Liao et al.).  
In re claim 5: a section of the cushioning portion 10 is folded, and both ends 70 of the folded section are fused to both ends 70 of another section neighboring the folded section, resulting in formation of a storage space (storage space holding bottle 90 (see figure 6 and col.5, ll.31-41 of Liao et al.).  
In re claim 6: a strap 80, both ends of which are respectively attached to separation parts of the cushioning portion 10.  
In re claim 7: the strap 80 includes two attachment portions (the portion where the strap end attaches to 10) having adhesive force such that the two attachment portions are respectively provided at both ends of the strap 80 (see figure 6 of Liao et al.). 
In re claim 8: A cushioning packaging material 10 comprising: a cushioning portion 10 provided with a plurality of air pockets 12, 14wherein a section of the cushioning portion 10 is folded, and both ends 70 of the folded section are fused to both ends of 
In re claim 9: A cushioning packaging material 10 comprising: a cushioning portion 10 provided with a plurality of air pockets 12; and a strap 80, both ends of which are respectively attached to separation parts (the portion where the strap end attaches to 10) of the cushioning portion 10 such that the cushioning portion remains deformed in shape (deformed carrying shape shown in figure 6 and then can be torn to return to plain state for recycling) (see figure 6 and col.5, ll.31-41 of Liao et al.).  

In accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the prior art listed on the attached PTO-892 includes a similar cushioning packaging material comprising: a cushioning portion provided with a plurality of air pockets; an air distribution portion provided with a distribution passage through which air is distributed into the plurality of air pockets; and an air inlet provided at one side of the air distribution portion (see attached PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735